

116 S5043 IS: American Competitiveness Of a More Productive Emerging Tech Economy Act of 2020
U.S. Senate
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5043IN THE SENATE OF THE UNITED STATESDecember 17, 2020Ms. Sinema (for Mrs. Fischer (for herself and Ms. Sinema)) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Federal Trade Commission and the Secretary of Commerce to conduct studies and submit reports on the impact of artificial intelligence and other technologies on United States businesses conducting interstate commerce, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the American Competitiveness Of a More Productive Emerging Tech Economy Act of 2020 or the American COMPETE Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Study to advance artificial intelligence.Sec. 3. Study to advance internet of things in manufacturing.Sec. 4. Study to advance quantum computing.Sec. 5. Study to advance blockchain technology.Sec. 6. Study to advance new and advanced materials.Sec. 7. Study to advance unmanned delivery services.Sec. 8. Study to advance internet of things.Sec. 9. Study to advance three-dimensional printing.Sec. 10. Study to combat online harms through innovation.2.Study to advance artificial intelligence(a)In general(1)Study requiredNot later than 1 year after the date of the enactment of this Act, the Secretary of Commerce and the Federal Trade Commission shall complete a study on the state of the artificial intelligence industry and the impact of such industry on the United States economy.(2)Requirements for studyIn conducting the study, the Secretary and the Commission shall—(A)develop and conduct a survey of the artificial intelligence industry through outreach to participating entities as appropriate to—(i)establish a list of industry sectors that implement and promote the use of artificial intelligence;(ii)establish a list of public-private partnerships focused on promoting the adoption and use of artificial intelligence, as well as industry-based bodies, including international bodies, which have developed, or are developing, mandatory or voluntary standards for artificial intelligence;(iii)the status of such industry-based mandatory or voluntary standards; and(iv)provide a description of the ways entities or industry sectors implement and promote the use of artificial intelligence;(B)develop a comprehensive list of Federal agencies with jurisdiction over the entities and industry sectors identified under subparagraph (A);(C)identify which Federal agency or agencies listed under subparagraph (B) each entity or industry sector interacts with;(D)identify all interagency activities that are taking place among the Federal agencies listed under subparagraph (B), such as working groups or other coordinated efforts;(E)develop a brief description of the jurisdiction and expertise of the Federal agencies listed under subparagraph (B) with regard to such entities and industry sectors;(F)identify all regulations, guidelines, mandatory standards, voluntary standards, and other policies implemented by each of the Federal agencies identified under subparagraph (B), as well as all guidelines, mandatory standards, voluntary standards, and other policies implemented by industry-based bodies; and(G)identify Federal Government resources that exist for consumers and small businesses to evaluate the use of artificial intelligence.(b)Marketplace and supply chain surveyThe Secretary and Commission shall conduct a survey of the marketplace and supply chain of artificial intelligence to—(1)assess the severity of risks posed to such marketplace and supply chain;(2)review the ability of foreign governments or third parties to exploit the supply chain in a manner that raises risks to the economic and national security of the United States; and(3)identify emerging risks and long-term trends in such marketplace and supply chain.(c)Report to congressNot later than 6 months after the completion of the study required under subsection (a), the Secretary and the Commission shall submit to the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on their respective websites, a report that contains—(1)the results of the study conducted pursuant to subsection (a) and the survey conducted pursuant to subsection (b); and(2)recommendations to—(A)grow the United States economy through the secure advancement of artificial intelligence;(B)develop a national strategy to advance the United States business sectors’ position in the world on the adoption of artificial intelligence;(C)develop strategies to mitigate current and emerging risks to the marketplace and supply chain of artificial intelligence; and(D)develop legislation that may advance the expeditious adoption of artificial intelligence.3.Study to advance internet of things in manufacturing(a)In general(1)Study requiredNot later than 1 year after the date of the enactment of this Act, the Secretary of Commerce, in coordination with the head of any other appropriate Federal agency, shall complete a study on the state of manufacturing in the United States.(2)Requirements for studyIn conducting the study, the Secretary shall—(A)develop and conduct a survey of the manufacturing industry through outreach to participating entities as appropriate to—(i)establish a list of the industry sectors that implement and promote the use of internet-connected devices and internet-connected solutions in manufacturing;(ii)establish a list of public-private partnerships focused on promoting the adoption and use of internet-connected devices and internet-connected solutions in manufacturing, as well as industry-based bodies, including international bodies, that have developed, or are developing, mandatory or voluntary standards for such uses;(iii)the status of such industry-based mandatory or voluntary standards; and(iv)provide a description of the ways entities or industry sectors implement and promote the use of internet-connected devices and internet-connected solutions in manufacturing;(B)develop a comprehensive list of Federal agencies with jurisdiction over the entities and industry sectors identified under subparagraph (A);(C)identify which Federal agency or agencies listed under subparagraph (B) each entity or industry sector interacts with;(D)identify all interagency activities that are taking place among the Federal agencies listed under subparagraph (B), such as working groups or other coordinated efforts;(E)develop a brief description of the jurisdiction and expertise of the Federal agencies listed under subparagraph (B) with regard to such entities and industry sectors;(F)identify all regulations, guidelines, mandatory standards, voluntary standards, and other policies implemented by each of the Federal agencies identified under subparagraph (B), as well as all guidelines, mandatory standards, voluntary standards, and other policies implemented by industry-based bodies; and(G)identify Federal Government resources that exist for consumers and small businesses to evaluate the use of internet-connected devices and internet-connected solutions in manufacturing.(b)Marketplace and supply chain surveyThe Secretary shall conduct a survey of the marketplace and supply chain of internet-connected devices and internet-connected solutions used in manufacturing to—(1)assess the severity of risks posed to such marketplace and supply chain;(2)review the ability of foreign governments or third parties to exploit the supply chain in a manner that raises risks to the economic and national security of the United States; and(3)identify emerging risks and long-term trends in such marketplace and supply chain.(c)Report to congressNot later than 6 months after the completion of the study required pursuant to subsection (a), the Secretary shall submit to the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on the website of the Department of Commerce, a report that contains—(1)the results of the study conducted pursuant to subsection (a) and the surveys conducted pursuant to subsection (b); and(2)recommendations to—(A)grow the United States economy through the secure advancement of the use of internet-connected devices and internet-connected solutions in manufacturing;(B)develop a national strategy to advance the United States business sectors’ position in the world on the adoption of internet-connected devices and internet-connected solutions used in manufacturing;(C)develop strategies to mitigate current and emerging risks to the marketplace and supply chain of internet-connected devices and internet-connected solutions used in manufacturing;(D)develop policies that States can adopt to encourage the growth of manufacturing, including the use of internet-connected devices and internet-connected solutions in manufacturing; and(E)develop legislation that may advance the expeditious adoption of the use of internet-connected devices and internet-connected solutions in manufacturing;4.Study to advance quantum computing(a)In general(1)Study requiredNot later than 1 year after the date of the enactment of this Act, the Secretary of Commerce and the Federal Trade Commission shall complete a study on the state of the quantum computing industry and the impact of such industry on the United States economy.(2)Requirements for studyIn conducting the study, the Secretary and the Commission shall—(A)develop and conduct a survey of the quantum computing industry through outreach to participating entities as appropriate to—(i)establish a list of industry sectors that implement and promote the use of quantum computing;(ii)establish a list of public-private partnerships focused on promoting the adoption and use of quantum computing, as well as industry-based bodies, including international bodies, which have developed, or are developing, mandatory or voluntary standards for quantum computing;(iii)the status of such industry-based mandatory or voluntary standards; and(iv)provide a description of the ways entities or industry sectors implement and promote the use of quantum computing;(B)develop a comprehensive list of Federal agencies with jurisdiction over the entities and industry sectors identified under paragraph (A);(C)identify which Federal agency or agencies listed under subparagraph (B) each entity or industry sector interacts with;(D)identify all interagency activities that are taking place among the Federal agencies listed under subparagraph (B), such as working groups or other coordinated efforts;(E)develop a brief description of the jurisdiction and expertise of the Federal agencies listed under subparagraph (B) with regard to such entities and industry sectors;(F)identify all regulations, guidelines, mandatory standards, voluntary standards, and other policies implemented by each of the Federal agencies identified under subparagraph (B), as well as all guidelines, mandatory standards, voluntary standards, and other policies implemented by industry-based bodies; and(G)identify Federal Government resources that exist for consumers and small businesses to evaluate the use of quantum computing.(b)Marketplace and supply chain surveyThe Secretary and Commission shall conduct a survey of the marketplace and supply chain of quantum computing to—(1)assess the severity of risks posed to such marketplace and supply chain;(2)review the ability of foreign governments or third parties to exploit the supply chain in a manner that raises risks to the economic and national security of the United States; and(3)identify emerging risks and long-term trends in such marketplace and supply chain.(c)Report to congressNot later than 6 months after the completion of the study required pursuant to subsection (a), the Secretary and the Commission shall submit to the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on their respective websites, a report that contains—(1)the results of the study conducted pursuant to subsection (a) and the survey conducted pursuant to subsection (b); and(2)recommendations to—(A)grow the United States economy through the secure advancement of quantum computing;(B)develop a national strategy to advance the United States business sectors’ position in the world on the adoption of quantum computing;(C)develop strategies to mitigate current and emerging risks to the marketplace and supply chain of quantum computing; and(D)develop legislation that may advance the expeditious adoption of quantum computing.5.Study to advance blockchain technology(a)In general(1)Study requiredNot later than 1 year after the date of the enactment of this Act, the Secretary of Commerce and the Federal Trade Commission shall complete a study on the state of the blockchain technology industry and the impact of such industry on the United States economy.(2)Requirements for studyIn conducting the study, the Secretary and the Commission shall—(A)develop and conduct a survey of the blockchain technology industry through outreach to participating entities as appropriate to—(i)establish a list of industry sectors that implement and promote the use of blockchain technology;(ii)establish a list of public-private partnerships focused on promoting the adoption and use of blockchain technology, as well as industry-based bodies, including international bodies, which have developed, or are developing, mandatory or voluntary standards for blockchain technology;(iii)the status of such industry-based mandatory or voluntary standards; and(iv)provide a description of the ways entities or industry sectors implement and promote the use of blockchain technology;(B)develop a comprehensive list of Federal agencies with jurisdiction over the entities and industry sectors identified under paragraph (A);(C)identify which Federal agency or agencies listed under subparagraph (B) each entity or industry sector interacts with;(D)identify all interagency activities that are taking place among the Federal agencies listed under subparagraph (B), such as working groups or other coordinated efforts;(E)develop a brief description of the jurisdiction and expertise of the Federal agencies listed under subparagraph (B) with regard to such entities and industry sectors;(F)identify all regulations, guidelines, mandatory standards, voluntary standards, and other policies implemented by each of the Federal agencies identified under subparagraph (B), as well as all guidelines, mandatory standards, voluntary standards, and other policies implemented by industry-based bodies; and(G)identify Federal Government resources that exist for consumers and small businesses to evaluate the use of blockchain technology.(b)Marketplace and supply chain surveyThe Secretary and Commission shall conduct a survey of the marketplace and supply chain of blockchain technology to—(1)assess the severity of risks posed to such marketplace and supply chain;(2)review the ability of foreign governments or third parties to exploit the supply chain in a manner that raises risks to the economic and national security of the United States; and(3)identify emerging risks and long-term trends in such marketplace and supply chain.(c)Report to congressNot later than 6 months after the completion of the study required pursuant to subsection (a), the Secretary and the Commission shall submit to the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on their respective websites, a report that contains—(1)the results of the study conducted pursuant to subsection (a) and the survey conducted pursuant to subsection (b); and(2)recommendations to—(A)grow the United States economy through the secure advancement of blockchain technology;(B)develop a national strategy to advance the United States business sectors’ position in the world on the adoption of blockchain technology;(C)develop strategies to mitigate current and emerging risks to the marketplace and supply chain of blockchain technology; and(D)develop legislation that may advance the expeditious adoption of blockchain technology.6.Study to advance new and advanced materials(a)In general(1)Study requiredNot later than 1 year after the date of the enactment of this Act, the Secretary of Commerce and the Federal Trade Commission, in coordination with the head of any other appropriate Federal agency, shall complete a study on the state of new and advanced materials industry, including synthetically derived or enhanced natural properties, and the impact of such industry on the United States economy.(2)Requirements for studyIn conducting the study, the Secretary and the Commission shall—(A)develop and conduct a survey of the new and advanced materials industry through outreach to participating entities as appropriate to—(i)establish a list of industry sectors that implement and promote the use of new and advanced materials;(ii)establish a list of public-private partnerships focused on promoting the adoption and use of new and advanced materials, as well as industry-based bodies, including international bodies, which have developed, or are developing, mandatory or voluntary standards for new and advanced materials;(iii)the status of such industry-based mandatory or voluntary standards; and(iv)provide a description of the ways entities or industry sectors implement and promote the use of new and advanced materials;(B)develop a comprehensive list of Federal agencies with jurisdiction over the entities and industry sectors identified under subparagraph (A);(C)identify which Federal agency or agencies listed under subparagraph (B) each entity or industry sector interacts with;(D)identify all interagency activities that are taking place among the Federal agencies listed under subparagraph (B), such as working groups or other coordinated efforts;(E)develop a brief description of the jurisdiction and expertise of the Federal agencies listed under subparagraph (B) with regard to such entities and industry sectors;(F)identify all regulations, guidelines, mandatory standards, voluntary standards, and other policies implemented by each of the Federal agencies identified under subparagraph (B), as well as all guidelines, mandatory standards, voluntary standards, and other policies implemented by industry-based bodies; and(G)identify Federal Government resources that exist for consumers and small businesses to evaluate the use of new and advanced materials.(b)Marketplace and supply chain surveyThe Secretary and Commission shall conduct a survey of the marketplace and supply chain of new and advanced materials to—(1)assess the severity of risks posed to such marketplace and supply chain;(2)review the ability of foreign governments or third parties to exploit the supply chain in a manner that raises risks to the economic and national security of the United States; and(3)identify emerging risks and long-term trends in such marketplace and supply chain.(c)Report to congressNot later than 6 months after the completion of the study required pursuant to subsection (a), the Secretary and the Commission shall submit to the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on their respective websites, a report that contains—(1)the results of the study conducted pursuant to subsection (a) and the survey conducted pursuant to subsection (b); and(2)recommendations to—(A)grow the United States economy through the secure advancement of new and advanced materials;(B)develop a national strategy to advance the United States business sectors’ position in the world on the adoption of new and advanced materials;(C)develop strategies to mitigate current and emerging risks to the marketplace and supply chain of new and advanced materials; and(D)develop legislation that may advance the expeditious adoption of new and advanced materials.7.Study to advance unmanned delivery services(a)In general(1)Study requiredNot later than 1 year after the date of the enactment of this Act, the Secretary of Commerce, in coordination with the head of any other appropriate Federal agency, shall complete a study on the impact of unmanned delivery services on United States businesses conducting interstate commerce.(2)Requirements for studyIn conducting the study, the Secretary shall do the following:(A)Conduct a survey through outreach to participating entities to—(i)establish a list of the industry sectors that develop and use unmanned delivery services, including the use of autonomous vehicles, drones, and robots;(ii)review how unmanned delivery services are currently being used and any potential future applications of such services;(iii)identify any challenges to the development and adoption of unmanned delivery services;(iv)review how such services may be used to—(I)deliver groceries, meals, medications, and other necessities to senior citizens, people with disabilities, and people without access to traditional public transportation;(II)address challenges public health emergencies present, including delivering groceries, meals, medications, medical supplies, and other necessities during such emergencies; and(III)any other potential use of such services;(v)identify any safety risks associated with the adoption of unmanned delivery services on roads, in the air, or other environments, including any dangers posed to pedestrians, bicyclists, motorcyclists, motorists, or property;(vi)identify the effect of unmanned delivery services on traffic safety and congestion;(vii)evaluate the extent to which software, technology, and infrastructure behind unmanned delivery services are developed and manufactured in the United States;(viii)identify the number and types of jobs that may be lost or substantially changed due to the development and adoption of unmanned delivery services;(ix)identify the number and types of jobs that may be created due to the development and adoption of unmanned delivery services; and(x)evaluate the effect of the adoption unmanned delivery services on job quality for low, middle, and high-skilled workers.(B)Develop and conduct a survey of Federal activity related to unmanned delivery services to—(i)establish a list of Federal agencies asserting jurisdiction over industry sectors identified under subparagraph (A)(i);(ii)develop a brief description of the jurisdiction and expertise of the Federal agencies regarding unmanned delivery services; and(iii)identify all interagency activities regarding unmanned delivery services.(C)Conduct a survey of the marketplace and supply chain of unmanned delivery services to—(i)assess the severity of risks posed to such marketplace and supply chain;(ii)review the ability of foreign governments or third parties to exploit such supply chain in a manner that raises risks to the economic and national security of the United States; and(iii)identify emerging risks and long-term trends in such marketplace and supply chain.(b)Report to congressNot later than 6 months after the completion of the study required pursuant to subsection (a), the Secretary, in coordination with the head of any other appropriate Federal agency, shall submit to the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on the website of the Department of Commerce, a report that contains—(1)the results of the study conducted under subsection (a); and(2)recommendations to—(A)develop and implement a comprehensive plan to promote the development and adoption of unmanned delivery services in the United States;(B)develop policies that States can adopt to encourage the development and adoption of unmanned delivery services;(C)develop a national strategy to advance the United States position in the world on the development and adoption of unmanned delivery services, and manufacture of technology behind unmanned delivery services;(D)develop strategies to mitigate current and emerging risks to the marketplace and supply chain of unmanned delivery services; and(E)develop legislation to accomplish such recommendations.8.Study to advance internet of things(a)StudyThe Secretary of Commerce shall conduct a study on the state of the internet-connected devices industry (commonly known as the Internet of Things) in the United States. In conducting the study, the Secretary shall—(1)develop and conduct a survey of the internet-connected devices industry through outreach to participating entities as appropriate, including—(A)a list of the industry sectors that develop internet-connected devices;(B)a list of public-private partnerships focused on promoting the adoption and use of internet-connected devices, as well as industry-based bodies, including international bodies, which have developed, or are developing, mandatory or voluntary standards for internet-connected devices;(C)the status of the industry-based mandatory or voluntary standards identified in subparagraph (B); and(D)a description of the ways entities or industry sectors develop, use, or promote the use of internet-connected devices;(2)develop a comprehensive list of Federal agencies with jurisdiction over the entities and industry sectors identified under paragraph (1);(3)identify which Federal agency or agencies listed under paragraph (2) each entity or industry sector interacts with;(4)identify all interagency activities that are taking place among the Federal agencies listed under paragraph (2), such as working groups or other coordinated efforts;(5)develop a brief description of the jurisdiction and expertise of the Federal agencies listed under paragraph (2) with regard to such entities and industry sectors;(6)identify all regulations, guidelines, mandatory standards, voluntary standards, and other policies implemented by each of the Federal agencies identified under paragraph (2), as well as all guidelines, mandatory standards, voluntary standards, and other policies implemented by industry-based bodies; and(7)identify Federal Government resources that exist for consumers and small businesses to evaluate internet-connected devices.(b)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on the website of the Department of Commerce, a report that contains—(1)the results of the study conducted under subsection (a); and(2)recommendations of the Secretary for growth of the United States economy through the secure advancement of internet-connected devices.(c)DefinitionsIn this section:(1)Federal agencyThe term Federal agency means an agency, as defined in section 551 of title 5, United States Code.(2)Internet-connected deviceThe term internet-connected device means a physical object that—(A)is capable of connecting to the internet, either directly or indirectly through a network, to communicate information at the direction of an individual; and(B)has computer processing capabilities for collecting, sending, receiving, or analyzing data.9.Study to advance three-dimensional printing(a)In general(1)Study requiredNot later than 1 year after the date of the enactment of this Act, the Secretary of Commerce, in coordination with the head of any other appropriate Federal agency, shall complete a study on the state of the three-dimensional printing industry and the impact of such industry on the United States economy.(2)Requirements for studyIn conducting the study, the Secretary shall—(A)develop and conduct a survey of the three-dimensional printing industry through outreach to participating entities as appropriate to—(i)establish a list of industry sectors that implement and promote the use of three-dimensional printing;(ii)establish a list of public-private partnerships focused on promoting the adoption and use of three-dimensional printing, as well as industry-based bodies, including international bodies, which have developed, or are developing, mandatory or voluntary standards for three-dimensional printing;(iii)the status of such industry-based mandatory or voluntary standards; and(iv)provide a description of the ways entities or industry sectors implement and promote the use of three-dimensional printing;(B)develop a comprehensive list of Federal agencies with jurisdiction over the entities and industry sectors identified under paragraph (A);(C)identify which Federal agency or agencies listed under subparagraph (B) each entity or industry sector interacts with;(D)identify all interagency activities that are taking place among the Federal agencies listed under subparagraph (B), such as working groups or other coordinated efforts;(E)develop a brief description of the jurisdiction and expertise of the Federal agencies listed under subparagraph (B) with regard to such entities and industry sectors;(F)identify all regulations, guidelines, mandatory standards, voluntary standards, and other policies implemented by each of the Federal agencies identified under subparagraph (B), as well as all guidelines, mandatory standards, voluntary standards, and other policies implemented by industry-based bodies; and(G)identify Federal Government resources that exist for consumers and small businesses to evaluate the use of three-dimensional printing.(b)Marketplace and supply chain surveyThe Secretary shall conduct a survey of the marketplace and supply chain of three-dimensional printing to—(1)assess the severity of risks posed to such marketplace and supply chain;(2)review the ability of foreign governments or third parties to exploit the supply chain in a manner that raises risks to the economic and national security of the United States; and(3)identify emerging risks and long-term trends in such marketplace and supply chain.(c)Report to CongressNot later than 6 months after the completion of the study required pursuant to subsection (a), the Secretary shall submit to the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on the website of the Department of Commerce, a report that contains—(1)the results of the study conducted pursuant to subsection (a) and the survey conducted pursuant to subsection (b); and(2)recommendations to—(A)grow the United States economy through the secure advancement of three-dimensional printing;(B)develop a national strategy to advance the United States business sectors’ position in the world on the adoption of three-dimensional printing;(C)develop strategies to mitigate current and emerging risks to the marketplace and supply chain of three-dimensional printing; and(D)develop legislation that may advance the expeditious adoption of three-dimensional printing.10.Study to combat online harms through innovation(a)In general(1)Study requiredNot later than 1 year after the date of the enactment of this Act, the Federal Trade Commission shall conduct and complete a study on how artificial intelligence may be used to address the online harms described in paragraph (2).(2)Requirements for studyIn conducting the study, the Commission shall consider whether and how artificial intelligence may be used to identify, remove, or take any other appropriate action necessary to address the following online harms:(A)Deceptive and fraudulent content intended to scam or otherwise harm individuals, including such practices directed at senior citizens.(B)Manipulated content intended to mislead individuals, including deepfake videos and fake individual reviews.(C)Website or mobile application interfaces designed to intentionally mislead or exploit individuals.(D)Illegal content online, including the illegal sale of opioids, child sexual exploitation and abuse, revenge pornography, harassment, cyberstalking, hate crimes, the glorification of violence or gore, and incitement of violence.(E)Terrorist and violent extremists’ abuse of digital platforms, including the use of such platforms to promote themselves, share propaganda, and glorify real-world acts of violence.(F)Disinformation campaigns coordinated by inauthentic accounts or individuals to influence United States elections.(G)The sale of counterfeit products.(b)Report to CongressNot later than 6 months after the completion of the study required pursuant to subsection (a), the Commission shall submit to the Committee on Energy and Commerce and the Committee on Science, Space, and Technology of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on its website, a report that contains—(1)the results of the study conducted under subsection (a); (2)recommendations on how artificial intelligence may be used to address the online harms described in subsection (a)(2);(3)recommendations on what reasonable policies, practices, and procedures may be implemented to utilize artificial intelligence to address such online harms; and(4)recommendations for any legislation that may advance the adoption and use of artificial intelligence to address such online harms.